Citation Nr: 1202954	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  07-02 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a right ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1974.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Previously, the Board remanded the Veteran's case in October 2009 to obtain his treatment records from various VA Medical Centers (VAMC) where the Veteran reportedly has received treatments for his right ankle disorder.  The Board's October 2009 remand directed the RO to obtain all of the Veteran's outstanding VA treatment records, specifically to include records from the Wade Park VAMC from January 1980 to the present, the Brecksville VAMC from January 1990 to December 1990, the Lancaster Medical Clinic from January 2006 to the present and from VA hospitals in Lancaster and Columbus from January 2009 to the present.  The Board's remand was based on the Veteran's testimony at his September 2009 hearing before the Board that he received treatment for his right ankle disorder at the aforementioned VA facilities during the reported time periods.

Subsequently, in January 2010, the Veteran's treatment records have been requested from the VAMC in Lancaster and Brecksville, Ohio and the VA Outpatient Clinic in Lancaster, Ohio.  However, these records requests were limited to only those records for the time period "from January 2006 to the present."

In response, the VA Outpatient Clinic in Lancaster, Ohio sent the Veteran's treatment records dated from July 2008 through May 2009; these records have been associated with the Veteran's claims file.  Additionally, a November 2008 treatment report from the VA Outpatient Clinic in Columbus, Ohio; Lancaster VAMC treatment reports dated from December 2008 to September 2009; and a January 2007 treatment report from the Wade Park Division of the Cleveland VAMC have been associated with the claims file.

The Board finds that the RO failed to make reasonable efforts to obtain all of the Veteran's VA treatment records as the RO's records requests did not include the entire time period during which the Veteran reportedly received treatments for his right ankle disorder.  Further, the RO failed to provide the Veteran with any notice of the unavailability of these records that meets the requirements under 38 C.F.R. § 3.159(e) (2011).  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, another remand is required so that the RO obtain all available records relevant to the Veteran's claim on appeal and if any of these records are found unavailable, the Veteran can be given a proper notice of the unavailability of his VA treatment records.

Pursuant to the Board's September 2010 remand, the Veteran was examined by VA in November 2011.  After examining the Veteran, the VA examiner stated that the Veteran's right ankle sprain was not caused by or a result of service because there was no evidence of periodic treatment for the disability until he first sought treatment in 2002 or 2003, which was approximately 30 years after service.

The VA examiner neglected to consider the Veteran's statements concerning symptoms experienced in service and continued after service determine whether the Veteran's claimed symptoms were consistent with his complaints through the years, or whether the complaints are consistent with the current disorder.  Instead, the examiner determined, incorrectly, that lack of treatment records are the only evidence which can provide the basis for an opinion concerning etiology.  Given the deficiencies in the November 2011 VA examination report the Board must remand this case for another medical opinion.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all sources of VA treatment for his claimed right ankle disorder since his discharge from active duty service.  The RO must then attempt to obtain copies of all identified VA treatment records.  Regardless of the Veteran's response, the RO must attempt to obtain all of his VA treatment records, to include records from the Wade Park VAMC from January 1980 to the present, the Brecksville VAMC from January 1990 to December 1990, the Lancaster Medical Clinic from January 2006 to the present, and from VA hospitals in Lancaster and Columbus from January 2009 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence, as required by 38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must advise the Veteran that he can submit alternative evidence to support his contention that service connection for residuals of a right ankle sprain is warranted.  This evidence may take the following forms, however, the Veteran may submit any other evidence he finds appropriate: statements from service treatment personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics and private physicians by which or by whom the Veteran may have been treated, especially soon after discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations.

3.  Thereafter, the RO must make arrangements for the Veteran to be afforded an examination, preferably with an examiner who has not previously examined the Veteran, to determine the etiology of any right ankle disorder found.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must provide an opinion, in light of the examination findings, the evidence of record, and with consideration of the Veteran's statements, whether any right ankle disorder found is related to his military service.  The rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  See Stegall, 11 Vet. App. at 271.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


